--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made as of  June 11,
2020 by and among Bristow Group Inc. (f/k/a Era Group Inc.), a Delaware
corporation (the “Company”), and the other parties signatory hereto (or deemed
signatories hereto) and any additional parties identified on the signature pages
of any joinder agreement executed and delivered pursuant hereto. Certain
definitions are set forth in Section 23.
 
RECITALS
 
WHEREAS, on January 23, 2020, Bristow Holdings U.S. Inc. (f/k/a/ Bristow Group
Inc.), a Delaware corporation (the “Bristow Subsidiary”), the Company and Ruby
Redux Merger Sub, Inc., a Delaware corporation and a direct wholly owned
subsidiary of the Company (“Merger Sub”) entered into that certain Agreement and
Plan of Merger, as amended on April 22, 2020 (as further amended, restated or
modified from time to time, the “Merger Agreement”);


WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, on January 23, 2020, the Bristow Subsidiary and the Company entered
into a separate voting agreement (each, a “Voting Agreement”), with each of
Solus Alternative Asset Management LP (“Solus”) and South Dakota Retirement
System (“SDIC”) on their own respective behalf and on behalf of certain funds
and accounts managed by and/or subsidiaries or Affiliates of each of Solus and
SDIC (collectively, the “Stockholders”) pursuant to which, among other things,
the Company agreed to provide the registration rights set forth in this
Agreement;


WHEREAS, on June 11, 2020, pursuant to the terms of the Merger Agreement, Merger
Sub was merged with and into Bristow Subsidiary with Bristow Subsidiary
continuing as the surviving corporation thereafter (the “Merger”); and


WHEREAS, the Company, Solus and SDIC each acknowledge and agree that execution
and delivery of this Agreement satisfies their respective obligations under
Section 3.7 of each of the Voting Agreements.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.            Shelf Registration Statement.
 
1.1            No later than 10 Business Days after the later of (i)
consummation of the Merger and (ii) the availability of all financial statements
(including any financial statements required by Rule 3-05 of Regulation S-X and
any pro forma financial statements required pursuant to Article 11 of Regulation
S-X) required by the Securities Act (including the rules and regulations of the
SEC promulgated thereunder) to be included or incorporated by reference a
Registration Statement filed under the Securities Act, if the Company is then
still eligible, the Company shall file with the Securities and Exchange
Commission (the “Commission”) a Shelf Registration Statement (as may be amended
from time to time, the “Initial Shelf”).  The Company shall use reasonable best
efforts to prepare or cause to be prepared any and all financial statements
required for the Initial Shelf as expeditiously as practicable. The Initial
Shelf shall be on Form S-3 unless the Company is not then eligible to use Form
S-3 in which case (i) the Initial Shelf shall be on Form S-1 and (ii) the
reference to 10 Business Days in the first sentence of the Section 1.1 shall be
deemed to be 20 Business Days. The Initial Shelf  shall include all of the 
Registrable Securities of each Stockholder who shall have timely requested
inclusion therein of some or all of its Registrable Securities by written notice
to the Company. The Company shall use its reasonable best efforts to have the
Initial Shelf declared effective by the Commission as soon as reasonably
practicable after the Company files the Initial Shelf.
 

--------------------------------------------------------------------------------


If the Initial Shelf is on Form S-1, the Company shall use reasonable best
efforts to keep the Initial Shelf continuously effective, and not subject to any
stop order, injunction or other similar order or requirement of the Commission,
until the earlier of (a) the date on which the Replacement S-3 Shelf (as defined
below) is effective and (b) the date on which all Registrable Securities covered
by the Initial Shelf shall cease to be Registrable Securities (such earlier
date, the “Initial S-1 Shelf Expiration Date”). If the Initial Shelf is on Form
S-1, then until the Initial S-1 Shelf Expiration Date, the Company will file any
supplements or post-effective amendments required to be filed by applicable law
so that (a) the Initial Shelf does not include any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements therein not misleading and (b) the Company complies with its
obligations under Item 512(a)(1) of Regulation S-K; provided, however, that
these obligations remain subject to the Company’s rights under Section 4. If the
Initial Shelf is on Form S-3 the Company shall use reasonable best efforts to
keep the Initial Shelf continuously effective, and not subject to any stop
order, injunction or other similar order or requirement of the Commission, until
the date on which all Registrable Securities covered by the Initial Shelf shall
cease to be Registrable Securities.
 
If the Initial Shelf is on Form S-1, upon the Company becoming eligible to
register the Registrable Securities for resale by the Stockholders on Form S-3,
the Company shall use reasonable best efforts to amend the Initial Shelf to a
Shelf Registration Statement on Form S-3  or  file a Shelf Registration
Statement on Form S-3 in substitution of the Initial Shelf (the “Replacement S-3
Shelf”) and cause the Replacement S-3 Shelf to be declared effective as soon as
reasonably practicable thereafter. After the Replacement S-3 Shelf becomes
effective, the Company shall use its reasonable best efforts to keep the
Replacement S-3 Shelf continuously effective, and not subject to any stop order,
injunction or other similar order or requirement of the Commission, until the
date that all Registrable Securities covered by the Replacement S-3 Shelf shall
cease to be Registrable Securities (such date, the “Replacement S-3 Shelf
Expiration Date”).
 
1.2            If prior to the Replacement S-3 Shelf Expiration Date and after
the effectiveness of the Initial Shelf there is not an effective Shelf
Registration Statement on Form S-3, the Company shall promptly file a Shelf
Registration Statement on Form S-1 (the “Subsequent S-1 Shelf”) and use its
reasonable best efforts to have the Subsequent S-1 Shelf declared effective by
the Commission as soon as reasonably practicable. In addition, the Company shall
use reasonable best efforts to keep the Subsequent S-1 Shelf continuously
effective, and not subject to any stop order, injunction or other similar order
or requirement of the Commission, until the earlier of (a) the date on which the
Subsequent S-3 Shelf (as defined below) is effective and (b) the date that all
Registrable Securities covered by the Subsequent S-1 Shelf shall cease to be
Registrable Securities (such earlier date, the “Subsequent S-1 Shelf Expiration
Date”). Further, until the Subsequent S-1 Shelf Expiration Date, the Company
will file any supplements or post-effective amendments required to be filed by
applicable law so that (i) the Subsequent S-1 Shelf does not include any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statements therein not misleading and (ii) the Company complies with
its obligations under Item 512(a)(1) of Regulation S-K; provided, however, that
these obligations remain subject to the Company’s rights under Section 4. Upon
the Company again becoming eligible to register the Registrable Securities for
resale by the Stockholders on Form S-3, the Company shall use reasonable best
efforts to amend the Subsequent S-1 Shelf to a Shelf Registration Statement on
Form S-3 or file a Shelf Registration Statement on Form S-3 in substitution of
the Subsequent S-1 Shelf (the “Subsequent S-3 Shelf”) and cause the Subsequent
S-3 Shelf to be declared effective as soon as reasonably practicable thereafter.
After the Subsequent S-3 Shelf becomes effective, the Company shall use its
reasonable best efforts to keep the Subsequent S-3 Shelf continuously effective,
and not subject to any stop order, injunction or other similar order or
requirement of the Commission, until the date that all Registrable Securities
covered by the Subsequent S-3 Shelf shall cease to be Registrable Securities.
 
2

--------------------------------------------------------------------------------


1.3            Upon the request of any Stockholder whose Registrable Securities
are not included in an effective Shelf Registration Statement at the time of
such request, the Company shall use its reasonable best efforts to amend the
Initial Shelf, the Replacement S-3 Shelf, the Subsequent S-1 Shelf or the
Subsequent S-3 Shelf, as applicable, to include the Registrable Securities of
such Stockholder; provided that the Company shall not be required to so amend
such registration statement more than once every 90 days; and provided further
that such Stockholder delivers all such information regarding the distribution
of such Registrable Securities and such other information relating to such
Stockholder and its Registrable Securities as the Company may reasonably request
in writing. Within five days after receiving a request pursuant to the
immediately preceding sentence, the Company shall give written notice of such
request to all other Stockholders and shall include in such amendment all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 10 Business Days after the Company’s
giving of such notice; provided that such requesting Stockholders promptly
deliver all such information regarding the distribution of such Registrable
Securities and such other information relating to such Stockholder and its
Registrable Securities as the Company may reasonably request in writing; and
provided further that the Company receives such information at least five
Business Days prior to the anticipated filing date of such amendment (it being
understood, however, that such Stockholder shall have five Business Days to
comply with such request for information).
 
2.            Piggyback Rights.
 
2.1            If the Company proposes to (a) file a registration statement
under the Securities Act with respect to an Underwritten Offering (other than a
form not available for registering the resale of the Registrable Securities to
the public), for its own account or for the account of a stockholder that is not
a party to this Agreement, or (b) conduct an Underwritten Offering pursuant to a
Shelf Registration Statement previously filed by the Company, for its own
account or for the account of a stockholder that is not a party to this
Agreement (such offering referred to in clause (a) or (b), a “Piggyback
Offering”), the Company shall promptly give written notice (the “Piggyback
Notice”) of such Piggyback Offering to the Stockholders. The Piggyback Notice
shall include the amount of Common Stock proposed to be offered, the expected
date of commencement of marketing efforts and any proposed managing underwriter
and shall offer the Stockholders the opportunity to include in such Piggyback
Offering such amount of Registrable Securities as each Stockholder may request.
Subject to Section 3, the Company will include in each Piggyback Offering all
Registrable Securities for which the Company has received written requests for
inclusion within seven days after the date the Piggyback Notice is given
(provided that in the case of a “bought deal,” “registered direct offering” or
“overnight transaction” (a “Bought Deal”), such written requests for inclusion
must be received within three Business Days after the date the Piggyback Notice
is given); provided, however, that, in the case of a Piggyback Offering in the
form of a “takedown” under a Shelf Registration Statement, such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the securities to be offered
by the Company or a stockholder that is not a party to this Agreement and the
Registrable Securities requested to be offered.
 
2.2          If at any time after giving the Piggyback Notice and prior to the
time sales of securities are confirmed pursuant to the Piggyback Offering, the
Company determines for any reason not to undertake or delay the Piggyback
Offering, the Company may, at its election, give notice of its determination to
all Stockholders, and in the case of such a determination, will be relieved of
its obligation set forth in Section 2.1 in connection with the abandoned or
delayed Piggyback Offering, without prejudice.
 
2.3          Any Stockholder requesting to be included in a Piggyback Offering
may withdraw its request for inclusion by giving written notice to the Company,
(a) at least three Business Days prior to the anticipated effective date of the
registration statement filed in connection with such Piggyback Offering if the
registration statement requires acceleration of effectiveness or (b) in all
other cases, one Business Day prior to the anticipated date of the first use of
the supplemental prospectus (which shall be the preliminary supplemental
prospectus, if one is used in the “takedown”) with respect to such offering;
provided, however, that the withdrawal will be irrevocable and, after making the
withdrawal, a Stockholder will no longer have any right to include its
Registrable Securities in that Piggyback Offering.
 
3

--------------------------------------------------------------------------------


2.4            Notwithstanding the foregoing, any Stockholder may deliver
written notice (an “Opt-Out Notice”) to the Company at any time requesting that
such Stockholder not receive notice from the Company of any proposed Piggyback
Offering; provided, however, that such Stockholder may later revoke any such
Opt-Out Notice in writing.
 
3.            Underwritten Offerings.
 
3.1            At any time during which a Shelf Registration Statement covering
Registrable Securities is effective, if one or more Stockholders (the
“Requesting Stockholders”) deliver a notice to the Company (a “Takedown Notice”)
stating that it intends to effect an Underwritten Offering of all or part of its
Registrable Securities included by it on the Shelf Registration Statement (a
“Demand Underwritten Offering”), then, subject to the conditions described in
Section 3, including Section 3.3, the Company shall amend or supplement the
Shelf Registration Statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to and utilized for offers and
sale in connection with the Demand Underwritten Offering and otherwise use its
commercially reasonable efforts to facilitate such Demand Underwritten Offering
as expeditiously as practicable, provided that the number of shares of Common
Stock requested by the Requesting Stockholders to be included in the Demand
Underwritten Offering shall either (a) equal at least five percent of all
outstanding shares of the Company’s Common Stock at such time or (b) have an
anticipated aggregate gross offering price (before deducting underwriting
discounts and commissions) of at least $20.0 million. Within five days after
receiving a Takedown Notice, the Company shall give written notice of such
request to all other Stockholders, and subject to the provisions of Section 3.3
hereof, include in such Demand Underwritten Offering all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five days after the Company’s giving of such notice
(provided that in the case of a Bought Deal, such written requests for inclusion
must be received within two Business Days after the Company’s giving of such
notice); provided, however, that such Registrable Securities are covered by an
existing and effective Shelf Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be registered.
 

3.2            With respect to any Demand Underwritten Offering, the holders of
a majority of the Registrable Securities included in such Demand Underwritten
Offering shall select one or more investment banking firms to be the managing
underwriters with the consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
3.3            The Company will not be required to undertake a Demand
Underwritten Offering if such Demand Underwritten Offering shall cause the
number of Demand Underwritten Offerings in the immediately preceding 12-month
period to exceed three; provided that a Demand Underwritten Offering shall not
be considered made for purposes of this Section 3.3 unless it has resulted in
the disposition by the Stockholders of at least 75% of the amount of Registrable
Securities requested to be included.
 
3.4            All Stockholders proposing to distribute their securities through
an Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, must agree to enter into an underwriting agreement with the
underwriters in order to participate in such Underwritten Offering; provided,
however, that the underwriting agreement is in customary form.
 
3.5            If the managing underwriters for a Demand Underwritten Offering
advise the Requesting Stockholders that in their opinion the inclusion of all
securities requested to be included in the Demand Underwritten Offering (whether
by the Company, any other Person, the Requesting Stockholders or the other
Stockholders) may materially and adversely affect the price, timing,
distribution or success of the offering (a “Negative Impact”), then all such
securities to be included in such Demand Underwritten Offering shall be limited
to the securities that the managing underwriters believe can be sold without a
Negative Impact and shall be allocated as follows: (a) first, pro rata among the
Requesting Stockholders and the other Stockholders who properly requested to
include their Registrable Securities in such Demand Underwritten Offering (based
on the number of shares of Registrable Securities properly requested by such
Stockholders to be included in the Demand Underwritten Offering), (b) second, to
the extent that any additional securities can, in the opinion of such managing
underwriters, be sold without a Negative Impact, to the Company, and (c) third,
to the extent that any additional securities can, in the opinion of the managing
underwriters, be sold without a Negative Impact, to the Company’s other
stockholders who properly requested to include their securities in such Demand
Underwritten Offering pursuant to an agreement, other than this Agreement, with
the Company that provides for registration rights in accordance with the terms
of such agreement.
 
4

--------------------------------------------------------------------------------


3.6            If the managing underwriters for a Piggyback Offering initiated
by the Company for its own account advise the Company that in their reasonable
opinion the inclusion of all shares of Common Stock requested to be included in
such Piggyback Offering (whether by the Company, the Stockholders or any other
Person) may have a Negative Impact, then all such shares to be included therein
shall be limited to the shares that the managing underwriters reasonably believe
can be sold without a Negative Impact and shall be allocated as follows: (a)
first, to the Company, and (b) second, to the extent that any additional shares
can, in the opinion of such managing underwriters, be sold without a Negative
Impact, pro rata among the Stockholders who properly requested to include their
Registrable Securities and the Company’s stockholders who properly requested to
include their shares pursuant to an agreement, other than this Agreement, with
the Company that provides for registration rights (based on the number of shares
of Common Stock properly requested by such stockholders to be included in the
Piggyback Offering).
 
3.7            If the managing underwriters for a Piggyback Offering initiated
by a stockholder that is not a party to this Agreement for such stockholder’s
account advise such stockholder that in their reasonable opinion the inclusion
of all shares of Common Stock requested to be included in such Piggyback
Offering (whether by the Company, the Stockholders, the initiating stockholder
or any other Person) may have a Negative Impact, then all such shares to be
included therein shall be limited to the shares that the managing underwriters
believe can be sold without a Negative Impact and shall be allocated as follows:
(a) first, to the initiating Person, (b) second, to the extent that any
additional securities can, in the reasonable opinion of such managing
underwriters, be sold without a Negative Impact, to the Stockholders who
properly requested to include their Registrable Securities (based on the number
of shares of Common Stock held at such time by such Stockholders that are
Registrable Securities), and (c) third, to the extent that any additional
securities can, in the opinion of such managing underwriters, be sold without a
Negative Impact, to the Company.
 
4.            Grace Periods.
 
4.1            Notwithstanding anything to the contrary herein, the Company
shall be entitled to postpone the filing or effectiveness of, or, at any time
after a Registration Statement has been declared effective by the Commission,
suspend the use of, a Registration Statement and any related prospectus if in
the good faith judgment of the Company’s Board of Directors, such filing,
effectiveness or use would reasonably be expected to materially affect in an
adverse manner or materially interfere with any bona fide material financing of
the Company or any material transaction under consideration by the Company or
would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public and the premature disclosure
of which would materially affect the Company in an adverse manner (such period
of a postponement or suspension, a “Grace Period”); provided, however, that in
the event such Registration Statement relates to a Demand Underwritten Offering
pursuant to Section 3.1, then the Company shall pay all registration expenses in
connection with such registration.
 
4.2            The Company shall (a) promptly notify the Stockholders in writing
of the existence of the event or material non-public information giving rise to
a Grace Period (provided that the Company shall not disclose the content of such
material non-public information to any Stockholder, without the express consent
of such Stockholder) and the date on which such Grace Period will begin, (b) use
its reasonable best efforts to terminate a Grace Period as promptly as
practicable and (c) promptly notify the Stockholders in writing of the date on
which the Grace Period ends.
 
5

--------------------------------------------------------------------------------


4.3            The duration of any one Grace Period shall not exceed 45 days,
the aggregate of all Grace Periods during any 365-day period shall not exceed 90
days, and the maximum number of Grace Periods that may be declared by the
Company in any fiscal year shall not exceed two. For purposes of determining the
length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Stockholders receive the notice referred to in clause (a)
of Section 4.2 and shall end on and include the later of the date the
Stockholders receive the notice referred to in clause (c) of Section 4.2 and the
date referred to in such notice.
 
5.            Other Procedures.
 
5.1            Before filing a Registration Statement or prospectus or any
amendments or supplements thereto, the Company shall furnish to the Stockholders
whose shares are covered by the Registration Statement copies of all such
documents, other than documents that are incorporated by reference into such
Registration Statement or prospectus, proposed to be filed and such other
documents reasonably requested by such Stockholders (which may be furnished by
email).
 

5.2            The Company shall promptly notify each Stockholder whose
Registrable Securities are covered by a Registration Statement after the Company
receives notice thereof, of the time when such Registration Statement has been
declared effective or a supplement to any prospectus forming a part of such
Registration Statement has been filed.
 
5.3            With respect to any offering of Registrable Securities pursuant
to this Agreement, the Company shall furnish to each selling Stockholder and the
managing underwriters, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
prospectus included in such Registration Statement, all exhibits and other
documents filed therewith and such other documents as such selling Stockholder
or such managing underwriters may reasonably request.
 
5.4            The Company shall (a) register or qualify all Registrable
Securities covered by a Registration Statement under such other securities or
blue sky laws of such states or other jurisdictions of the United States of
America as the Stockholders covered by such Registration Statement shall
reasonably request in writing, (b) keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and (c) take
any other action that may be necessary or reasonably advisable to enable such
Stockholders to consummate the disposition in such jurisdictions of the
securities to be sold by such Stockholders, except that the Company shall not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this Section 5.4 be obligated to be so qualified, to subject
itself to taxation in such jurisdiction or to consent to general service of
process in any such jurisdiction.
 
5.5            The Company shall cause all Registrable Securities included in a
Registration Statement to be registered with or approved by such governmental
agencies or authorities as may be necessary to enable Stockholders thereof to
consummate the disposition of such Registrable Securities in accordance with
their intended method of distribution thereof.
 
5.6            The Company shall (i) use its reasonable best efforts to list all
Registrable Securities on each securities exchange on which other securities of
the Company are then listed if such Registrable Securities are not already so
listed and if such listing is then permitted under the rules of such exchange;
(ii) use its reasonable best efforts to provide a transfer agent and registrar
for such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement; and (iii) cooperate with
each seller of Registrable Securities and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA.
 
6

--------------------------------------------------------------------------------


5.7            The Company shall promptly notify each Stockholder whose
Registrable Securities are included in such Registration Statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made and for which the Company chooses to suspend the use of the Registration
Statement and prospectus in accordance with the terms of this Agreement, and, at
the written request of any such Stockholder, promptly prepare and furnish (at
the Company’s expense) to it a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made.
 

5.8           The Company shall promptly notify each Stockholder whose
Registrable Securities are included in such Registration Statement of any
request by the Commission for the amending or supplementing of such Registration
Statement or for additional information.
 
5.9            The Company shall advise each Stockholder whose Registrable
Securities are included in such Registration Statement after the Company
receives notice or obtains knowledge of any order suspending the effectiveness
of a Registration Statement at the earliest practicable moment and promptly use
its reasonable best efforts to obtain the withdrawal.
 
5.10          With respect to any Underwritten Offering pursuant to this
Agreement, upon reasonable advance notice to the Company, the Company shall give
the Stockholders and underwriters participating in the Underwritten Offering and
Counsel to the Stockholders reasonable access during normal business hours to
all financial and other records, corporate documents and properties of the
Company as shall be necessary, in the reasonable opinion of Counsel to the
Stockholders and such underwriters, to conduct a reasonable due diligence
investigation for purposes of the Securities Act and Exchange Act. In addition,
upon reasonable advance notice and during normal business hours, the Company
shall provide the Stockholders and underwriters participating in the
Underwritten Offering and Counsel to the Stockholders such reasonable
opportunities to discuss the business of the Company with its officers,
directors, employees and the independent public accountants who have certified
its financial statements as shall be necessary, in the reasonable opinion of
Counsel to the Stockholders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and the Exchange Act.
 
5.11          With respect to any Underwritten Offering pursuant to this
Agreement, the Company shall use its reasonable best efforts to obtain and, if
obtained, furnish to each underwriter thereof, (a) an opinion or opinions and
“negative assurance” letters of outside counsel for the Company, dated the date
of the closing under the underwriting agreement and addressed to the
underwriters, reasonably satisfactory in form and substance to such underwriters
and their counsel, and (b) a “comfort” letter, dated the date of the
underwriting agreement and another dated the date of the closing under the
underwriting agreement and addressed to the underwriters and signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference in the applicable Registration
Statement, reasonably satisfactory in form and substance to such underwriters.
 
7

--------------------------------------------------------------------------------


5.12          The Company shall (a) enter into and perform such customary
agreements (including an underwriting agreement in customary form) and take such
other actions as the Stockholders beneficially owning a majority of the
Registrable Securities included in a Registration Statement or the underwriters,
if any, shall reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities, including customary indemnification,
and (b) in connection with any Demand Underwritten Offering, provide reasonable
cooperation, including causing at least one executive officer and a senior
financial officer to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested; provided, however, that the Company shall have no obligation to
participate in more than two “road shows” in any 12-month period and such
participation shall not unreasonably interfere with the business operations of
the Company.
 
5.13          Each Stockholder agrees that it shall not be entitled to be named
as a selling securityholder in a Registration Statement unless such Stockholder
has timely returned to the Company a completed and signed Selling Stockholder
Questionnaire and related documents and a response to any reasonable requests
for further information.
 
6.            Payment of Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees, or transfer taxes of any Stockholder) shall be
borne by the Company whether or not any Registrable Securities are sold pursuant
to a Registration Statement. In addition, the Company will pay the reasonable
fees and disbursements of the Counsel to the Stockholders, including, for the
avoidance of doubt, any expenses of Counsel to the Stockholders in connection
with the filing or amendment of any Registration Statement, prospectus or free
writing prospectus hereunder or any Underwritten Offering.
 
7.            Indemnification and Contribution.
 
7.1            Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify, defend and hold
harmless each Stockholder, the officers, directors, agents, partners, members,
investment manager, managers, stockholders, Affiliates and employees of each of
them, each Person who controls any such Stockholder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, investment manager, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including reasonable costs of preparation
and investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, to which any of them may become subject, that arise out
of or are based upon (a) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, any preliminary or final
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any document incorporated by reference therein, or any issuer free writing
prospectus (including any “road show,” whether or not require to be filed with
the Commission) or (b) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) any untrue statements or omissions
are based upon information regarding such Stockholder furnished in writing to
the Company by such Stockholder expressly for use therein, or to the extent that
such information relates to such Stockholder or such Stockholder’s proposed
method of distribution of Registrable Securities and was provided by such
Stockholder expressly for use in the Registration Statement, such prospectus or
such form of prospectus or in any amendment or supplement thereto, or (ii) in
the case of an occurrence of an event of the type specified in Section 5.6 or
the Company exercises it rights set forth in Section 4, related to the use by a
Stockholder of an outdated or defective prospectus after the Company has
notified such Stockholder in writing that the prospectus is outdated or
defective, but only if and to the extent that the misstatement or omission
giving rise to such Loss would have been corrected. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
an Indemnified Party (as defined below), shall survive the transfer of the
Registrable Securities by the Stockholders, and shall be in addition to any
liability which the Company may otherwise have.
 
8

--------------------------------------------------------------------------------


7.2            Indemnification by Stockholders. Each Stockholder shall,
severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to which any of them may become subject, that
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement, any preliminary or
final prospectus, or any form of prospectus, or in any amendment or supplement
thereto or any issuer free writing prospectus (including any “road show, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in the light of the circumstances under which they were made) not misleading (a)
to the extent, but only to the extent, that such untrue statements or omissions
are based upon information regarding such Stockholder furnished in writing to
the Company by such Stockholder expressly for use therein, (b) to the extent,
but only to the extent, that such information relates to such Stockholder or
such Stockholder’s proposed method of distribution of Registrable Securities and
was provided by such Stockholder expressly for use in a Registration Statement,
such prospectus or such form of prospectus or in any amendment or supplement
thereto or (c) in the case of an occurrence of an event of the type specified in
Section 5.6 or the Company exercises it rights set forth in Section 4, to the
extent, but only to the extent, related to the use by such Stockholder of an
outdated or defective prospectus after the Company has notified such Stockholder
in writing that the prospectus is outdated or defective, but only if and to the
extent the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any Stockholder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Stockholder upon the sale of the Registrable Securities giving rise to such
indemnification obligation. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party,
shall survive the transfer of the Registrable Securities by the Stockholders,
and shall be in addition to any liability which the Stockholder may otherwise
have.
 
7.3            Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless (a) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (b) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (c) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
9

--------------------------------------------------------------------------------


Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 7.3) shall
be paid to the Indemnified Party, as incurred, with reasonable promptness after
receipt of written notice thereof to the Indemnifying Party; provided, that the
Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 7, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.
 

7.4            Contribution. If a claim for indemnification under Section 7.1 or
7.2 is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.
 
7.5            The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 7.5 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7.5, no Stockholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Stockholder from the sale of
the Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Stockholder has otherwise been required to pay by reason of
such untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
 
8.            Transfer of Registration Rights.
 
8.1            Any Stockholder may freely assign its rights hereunder in
connection with any sale, transfer, assignment or other conveyance (any of the
foregoing, a “Transfer”) of Registrable Securities to any transferee or
assignee; provided that all of the following additional conditions are
satisfied: (a) such Transfer is effected in accordance with applicable
securities laws and the Company’s certificate of incorporation and bylaws then
in effect; (b) such transferee agrees in writing to become subject to the terms
of this Agreement by executing a joinder agreement substantially in the form set
forth in Exhibit A hereto; and (c) the Company is given written notice by such
Stockholder of such Transfer, stating the name and address of the transferee and
identifying the Registrable Securities with respect to which such rights are
being Transferred and provide the amount of any other capital stock of the
Company beneficially owned by such transferee; and provided further that (i) any
rights assigned hereunder shall apply only in respect of Registrable Securities
that are Transferred and not in respect of any other securities that the
transferee or assignee may hold and (ii) any Registrable Securities that are
Transferred may cease to constitute Registrable Securities following such
Transfer in accordance with the terms of this Agreement.
 
10

--------------------------------------------------------------------------------


8.2            If the Common Stock shall be exchanged for or replaced by
securities of another Person, the Company shall use commercially reasonable
efforts to cause such Person to expressly assume all of the Company’s
obligations hereunder, to the extent applicable.
 
9.            Amendment and Waiver; Exercise of Rights and Remedies.
 
9.1            This Agreement may be amended or modified, and the provisions
hereof may be waived, only by an agreement in writing signed by the Company and
Stockholders representing more than 50% of the then outstanding Registrable
Securities; provided, however, that any such amendment, modification or waiver
that would adversely affect the obligations or rights of any Stockholder in a
manner that is facially disproportionate relative to other Stockholders (other
than solely based on the number of shares owned) will require the written
consent of the Stockholder so disproportionately affected; provided, further,
however, that, notwithstanding the foregoing, for the first three years
following the date hereof, this Agreement may be amended or modified in any
material manner, and the provisions hereof may be waived in any material manner,
only by an agreement in writing signed by the Company and Stockholders
representing more than 80% of the outstanding Registrable Securities. Each
amendment, modification and waiver effected in compliance with this Section 9.1
will be binding upon each party hereto. The Company will provide notice as soon
as reasonably practicable to each Stockholder of any amendment, modification or
waiver effected in compliance with this Section 9.1. In addition, each party
hereto may waive any of its rights hereunder by an instrument in writing signed
by such party.
 
9.2            No delay of or omission in the exercise of any right, power or
remedy accruing to any party as a result of any breach or default by any other
party under this Agreement shall impair any such right, power or remedy, nor
shall it be construed as a waiver of or acquiescence in any such breach or
default, or of any similar breach or default occurring later; nor shall any such
delay, omission nor waiver of any single breach or default be deemed a waiver of
any other breach or default occurring before or after that waiver.
 
10.          Rule 144. In connection with a sale of Registrable Securities by a
Stockholder in reliance on Rule 144, such Stockholder or its broker shall
deliver to the transfer agent and the Company a broker representation letter
providing to the transfer agent and the Company any information the Company
deems necessary to determine that the sale of the Registrable Securities is made
in compliance with Rule 144. Upon receipt of such representation letter, the
Company shall promptly direct its transfer agent to remove the notation of a
restrictive legend in the Stockholder’s certificate or the book entry account
maintained by the transfer agent, and the Company shall bear all costs
associated therewith. At such time as the Registrable Securities have been sold
pursuant to an effective registration statement under the Securities Act, if the
book entry account or certificate for such Registrable Securities still bears
any notation of restrictive legend, the Company agrees, upon request of the
Stockholder or permitted assignee, to take all steps necessary to promptly
effect the removal of any restrictive legend from the Registrable Securities,
and the Company shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as the
Stockholder or its permitted assigns provide to the Company any information the
Company deems reasonably necessary to determine that the legend is no longer
required under the Securities Act or applicable state laws.   The Company will
use its reasonable best efforts to file in a timely manner all reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the Commission thereunder and make
available information necessary, to the extent required from time to time, to
enable such Stockholder to sell Registrable Securities without registration
under the Securities Act pursuant to Rule 144.
 
11.          Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given when (a) delivered personally (in which case, it will be deemed received
upon delivery), (b) sent by electronic mail (in which case, it will be deemed
received when sent if sent during normal business hours of the recipient and on
the next Business Day if sent after normal business hours of the recipient), (c)
sent by overnight courier service (in which case, it will be deemed received on
the Business Day immediately following the date deposited with such courier
service), or (d) mailed by certified or registered mail, return receipt
requested, with postage prepaid (in which case, it will be deemed received upon
receipt of confirmation of receipt of delivery), to the parties at the addresses
listed below (or at such other address for a party as shall be specified by like
notice).
 
11

--------------------------------------------------------------------------------


If to the Company:
 
Bristow Group Inc.
3151 Briarpark Drive, Suite 700
Houston, Texas 77042
Attention: Crystal Gordon
 
If to any Stockholder, to the address set forth for such Stockholder on the
signature page hereto or to the joinder agreement in the form set forth in
Exhibit A hereto.
 
12.          Entire Agreement; Binding Effect. This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and permitted assigns.
 
13.          Term. The provisions of this Agreement shall terminate with respect
to any Stockholder and be of no further force or effect when such Stockholder
ceases to hold any Registrable Securities; provided, that the provisions of
Section 7 shall survive for any sales of Registrable Securities on or prior to
such date.
 
14.          Other Registration Rights. The Company represents and warrants that
it has not granted, and is not subject to, any registration rights that are
superior to, or that in any way subordinate, the rights granted to the
Stockholders hereby. Without the prior written consent of the Stockholders
holding at least a majority of the then outstanding Registrable Securities, the
Company shall not, prior to the termination of this Agreement, grant any
registration rights that are superior to, or in any way subordinate, the rights
granted to the Stockholders hereby, including any registration or other right
that is directly or indirectly intended to violate or subordinate the rights
granted to the Stockholders hereby.
 
15.          Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except as provided in Section
7.
 
16.          Further Action. The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.
 
17.          Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, all of which taken together shall constitute one
and the same instrument. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, to the extent delivered by means of electronic mail in “.pdf”, “.tif”
or similar format (any such delivery, an “Electronic Delivery”), shall be
treated in all manners and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. Minor variations in the
form of the signature page to this Agreement, including footers from earlier
versions of this Agreement, will be disregarded in determining the effectiveness
of such signature. No party hereto or to any such agreement or instrument shall
raise (a) the use of Electronic Delivery to deliver a signature or (b) the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery, as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.
 
12

--------------------------------------------------------------------------------


18.          Severability. Whenever permitted by applicable law, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein or if such term or provision could be drawn more
narrowly so as not to be illegal, invalid, prohibited or unenforceable in such
jurisdiction, it shall be so narrowly drawn, as to such jurisdiction, without
invalidating the remaining terms and provisions of this Agreement or affecting
the legality, validity or enforceability of such term or provision in any other
jurisdiction.
 
19.          Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.
 
20.          Consent to Jurisdiction. Any dispute relating hereto shall be
brought in the Court of Chancery of the State of Delaware, or to the extent such
court does not have subject matter jurisdiction, the United States District
Court for the District of Delaware, or to the extent such court also does not
have subject matter jurisdiction, another court of the State of Delaware, County
of New Castle (each a “Chosen Court” and collectively, the “Chosen Courts”), so
long as one of such courts shall have subject matter jurisdiction over such
dispute, and the parties hereto agree to the exclusive jurisdiction and venue of
the Chosen Courts. The parties hereto further agree that any Proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement (the “Applicable Matters”) shall be brought
exclusively in a Chosen Court, and that any Proceeding arising out of this
Agreement or any other Applicable Matter shall be deemed to have arisen from a
transaction of business in the State of Delaware, and each of the parties hereto
hereby irrevocably consents to the jurisdiction of such Chosen Courts in any
such Proceeding and irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that such Person may now or hereafter
have to the laying of the venue of any such suit, action or Proceeding in any
such Chosen Court or that any such Proceeding brought in any such Chosen Court
has been brought in an inconvenient forum. Such Persons further covenant not to
bring a Proceeding with respect to the Applicable Matters (or that could affect
any Applicable Matter) other than in such Chosen Court and not to challenge or
enforce in another jurisdiction a judgment of such Chosen Court. Each party
hereto hereby consents to service of process in any such Proceeding in any
manner permitted by Delaware law, and agrees that service of process on such
party as provided for notices in Section 11 is reasonably calculated to give
actual notice and shall be deemed effective service of process on such Person.
 
21.          WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 21 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 21 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
 
22.          Certain Matters of Construction.
 
22.1          The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. This Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
13

--------------------------------------------------------------------------------


22.2          The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a substantive part of this Agreement.
 
22.3          The words “hereof,” “herein,” “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section or provision of this Agreement. Section, clause, schedule and exhibit
references contained in this Agreement are references to sections, clauses,
schedules and exhibits in or to this Agreement, unless otherwise specified, and
reference to a particular Section of this Agreement shall include all
subsections thereof.
 
22.4          Whenever required or permitted by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
22.5          The use of the words “include,” “includes” or “including” in this
Agreement shall be by way of example rather than by limitation and shall be
deemed to be followed by the words “without limitation.” The use of the words
“or,” “either” and “any” shall not be exclusive.
 
22.6          Whenever in this Agreement a party hereto is permitted or required
to take any action or to make a decision or determination, such Person shall be
entitled to take (or omit to take) such action or make such decision or
determination in such Person’s sole discretion, unless another standard is
expressly set forth herein. Whenever in this Agreement a Person is permitted or
required to take by any valid means any action or to make a decision or
determination in its “sole discretion” or “discretion,” with “complete
discretion” or under a grant of similar authority or latitude, such Person shall
be entitled to consider solely its own interests (and not the interests of any
other Person) or, at its election, any such other interests and factors as such
Person desires (including the interests of such Stockholder’s Affiliates,
employers, partners and their respective Affiliates), or any combination
thereof.
 
22.7          The word “will” will be construed to have the same meaning and
effect as the word “shall”. The words “shall,” “will,” or “agree(s)” are
mandatory, and “may” is permissive.
 
22.8          The word “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase will not mean simply
“if”.
 
22.9          All references to a day or days will be deemed to refer to a
calendar day or calendar days, as applicable, unless otherwise specifically
provided.
 
23.          Certain Definitions. For all purposes of and under this Agreement,
the following terms shall have the following respective meanings:
 
23.1          “Affiliate” means any Person who, directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified. For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “under common control with” shall have correlative meanings.
 
23.2          “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act, as such definition may be amended from time to time.
 
14

--------------------------------------------------------------------------------


23.3          “beneficially own” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act, and any Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule as
in effect as of such time.
 
23.4          “Business Day” means any day, other than a Saturday or Sunday or a
day on which commercial banks in New York City are authorized or required by law
to be closed.
 
23.5          “Common Stock” means the shares of common stock, par value $0.01
per share of the Company, and any other capital stock of the Company into which
such common stock is reclassified or reconstituted, including by way of a stock
dividend or stock split.
 
23.6          “Common Stock Equivalents” means, without duplication, Common
Stock and any rights, warrants, options, convertible securities, exchangeable
securities and other securities convertible or exchangeable into Common Stock,
whether at the time of issuance or upon the passage of time or the occurrence of
some future event.
 
23.7          “Counsel to the Stockholders” means (a) with respect to a Shelf
Registration Statement pursuant to Section 1, the counsel from no more than one
firm of attorneys selected by the beneficial owners of a majority of the then
outstanding Registrable Securities, (b) with respect to a Demand Underwritten
Offering, the counsel from no more than one firm of attorneys selected by the
Requesting Stockholders, and (c) with respect to a Piggyback Offering, the
counsel of no more than one firm of attorneys selected by the Stockholders that
hold a majority of the Registrable Securities requested to be included therein.
 
23.8          “Exchange Act” means the Securities Exchange Act of 1934, as in
effect from time to time.
 
23.9          “Form S-1” means form S-1 under the Securities Act or any other
form hereafter adopted by the Commission for the general registration of
securities under the Securities Act.
 
23.10       “Form S-3” means form S-3 under the Securities Act, including a form
S-3 filed as an Automatic Shelf Registration Statement, or any other form
hereafter adopted by the Commission having substantially the same usage.
 
23.11        “Person” means any individual, corporation, general or limited
partnership, limited liability company, joint venture, trust, association or any
other entity.
 
23.12        “Proceeding” means any suit, countersuit, action, cause of action
(whether at law or in equity), arbitration, audit, hearing, litigation, claim,
counterclaim, complaint, defenses, administrative or similar proceeding (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before, or otherwise involving, any governmental entity.
 
23.13        “Registrable Securities” means (a) all shares of Common Stock
beneficially owned by the Stockholders, (b) all shares of Common Stock issuable
upon exercise, exchange or conversion of any Common Stock Equivalents
beneficially owned by the Stockholders and (c) any shares of Common Stock
issuable in respect of any shares of Common Stock or Common Stock Equivalents
described in subsection (a) or (b), respectively, by way of any conversion,
dividend, stock-split, distribution or exchange, merger, consolidation,
exchange, recapitalization or classification or similar transactions, in each
case that are held by the Stockholders and their Affiliates or any transferee or
assignee of any Stockholder or its Affiliates whether now held or hereafter
acquired. As to any particular Registrable Securities, such shares shall cease
to be Registrable Securities when (i) a Registration Statement has become
effective under the Securities Act and such shares have been disposed of in
accordance with such Registration Statement; (ii) such shares have been
Transferred pursuant to Rule 144; (iii) such securities are held by a
Stockholder who, together with its Affiliates and Related Funds, holds less than
5% of the outstanding shares of Common Stock, including Common Stock Equivalents
on an as-converted basis, and in the hands of such Stockholder, all such
securities may be sold pursuant to Rule 144 without restriction (including any
limitation thereunder on volume or manner of sale); or (iv) such shares shall
have ceased to be outstanding; provided, however, that in the case of clause
(iii), if any Stockholder ceases to hold at least 5% of the outstanding shares
of Common Stock, including Common Stock Equivalents on an as-converted basis,
solely as a result of any sale of such Stockholder’s Common Stock in a Piggyback
Offering or Demand Underwritten Offering in which, in each case, all of such
Stockholder’s Registrable Securities were requested to be included but such
amount was reduced pursuant to Sections 3.5, 3.6 or 3.7 hereof, the securities
held by such Stockholder will remain Registrable Securities within the meaning
of this Section 23.13.
 
15

--------------------------------------------------------------------------------


23.14        “Registration Statement” means any a registration statement of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement.
 
23.15        “Related Fund” means, with respect to any Stockholder that is an
investment fund, any other investment fund that is managed, advised or
sub-advised by the same investment advisor as such Stockholder or by an
Affiliate of such investment advisor.
 
23.16        “Rule 144” means Rule 144 under the Securities Act (or any
successor rule).
 
23.17        “Securities Act” means the Securities Act of 1933, as amended, as
in effect from time to time.
 
23.18        “Shelf Registration Statement” means a registration statement filed
with the Commission for an offering on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act (or any successor rule).
 
23.19        “Stockholders” means the parties signatory hereto and any
additional parties identified on the signature pages of any joinder agreement
executed and delivered pursuant to this Agreement; provided, however, that a
Person shall cease to be a Stockholder at such time as it ceases to hold any
Registrable Securities.
 
23.20        “Underwritten Offering” means an offering of shares of Common Stock
under a registration statement in which the shares are sold to an underwriter
for reoffering to the public.
 
[Signatures appear on the following pages.]
 
16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.
 

 
COMPANY:
     
BRISTOW GROUP INC.
     
By:
/s/ Crystal Gordan
   
Name:
Crystal Gordan
 
Title:
SVP, General Counsel
       
STOCKHOLDERS:
     
SOLUS ALTERNATIVE ASSET MANAGEMENT LP
       
By:
/s/ Christopher Pucillo
   
Name:
Christopher Pucillo
 
Title:
Chief Executive Officer and Chief Investment Officer
       
Address:
410 Park Avenue
   
New York, NY 10022
 
Attention:
Christopher Pucillo
 
Email:
puc@soluslp.com
       
SOUTH DAKOTA RETIREMENT SYSTEM
       
By:
/s/ Matthew L. Clark
   
Name:
Matthew L. Clark
 
Title:
State Investment Officer
       
Address:
South Dakota Investment Council
   
4009 W 49th St., Suite 300
   
Sioux Falls, SD 57106
 
Attention:
Anne Cipperley
 
Email:
anne.cipperley@state.sd.us



[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------


Exhibit A
 
JOINDER AGREEMENT
 
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement, dated as of June [•], 2020, and as amended from
time to time (the “Registration Rights Agreement”), among Bristow Group Inc.
(the “Company”) and the other parties thereto. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Registration Rights Agreement.
 
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to, and a “Stockholder” under, the Registration Rights Agreement as of the
date hereof as if he, she or it had executed the Registration Rights Agreement.
The Joining Party hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Registration
Rights Agreement.
 
This Joinder Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of Delaware without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.
 
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
 
Date: [_________ ___, ______]
 

 
JOINING PARTY
     
By:
     
Name:
 
Title:
 
Address:
 
Email Address:



AGREED AND ACCEPTED:
     
BRISTOW GROUP INC.
     
By:
     
Name:
   
Title:
   






--------------------------------------------------------------------------------